Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to amendments filed 2/4/21. Claims 1-10 are pending and under examination.


Claim Interpretation
	The claims recite “essential oils with a refreshing efficacy or their products”. In light of the specification, “their products” means compositions which comprise the essential oils (e.g., specification paragraph 3) and not compounds produced by the essential oils themselves (e.g., metabolites).
	Further, Xi refers to the values of 1-10 in individual columns, while X1-X8 refers to the value of the neurotransmitters, e.g., a melatonin change of -50% generates X3 = 10, which is the Xi of melatonin.
	The phrase “refreshing efficacy” refers to a number generated by the equation, also called the “refreshing score”. This is an inherent property of the compounds being tested (essential oils with a refreshing efficacy) and not indicative of any particular use of these compounds. The essential oils are not used in any therapeutic capacity in the claims and therefore this “efficacy” need not be evaluated for such.

Withdrawn Rejections
	The claim objection is withdrawn in light of the amendment; the equation is now legible.

Claim Objections
Claim 1 is objected to because of the following informalities:  “refreshing core” is clearly a misspelling of “refreshing score”, as the only mention of a “core” in the specification is at paragraph 15, which is a copy of claim 1 and so contains the same obvious typo.  Appropriate correction is required.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by amendment.
In the previous action (11/5/20), the Examiner set forth an interpretation of “refreshing efficacy”; this interpretation is reiterated above. Briefly, all products have a refreshing efficacy as it is an inherently measurable property and Applicant has not disagreed with this interpretation. However, as amended, claim 1 now indicates that if the observed value is less than 44, the essential oil is “not essential oils having a refreshing efficacy”. It is unclear how any compound measured by the instantly claimed method could fail to have a refreshing efficacy. The examiner also indicate that “refreshing efficacy” and “refreshing score” were synonymous and again Applicant does not disagree. However, the claims remain directed to generating a refreshing score for every compound tested and merely because this score/efficacy is below some threshold does not mean the compound does not have a score at all. This is supported by the instant arguments, noting that values below 44 were compounds that “did not have a relatively good refreshing efficacy”, not that there was no refreshing efficacy at all as now claimed.

Therefore, claims 1-10 are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. This rejection has been modified solely to address the amendments.

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are methods and fall within the statutory category of a process.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claims are directed to screening essential oils to determine their inherent refreshing efficacy, e.g., observation of natural properties of compounds.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually 
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 	In this case, the claim ends with establishing the refreshing efficacy and informing others which values are “relatively good” (remarks 2/4/21 p.7 section II in support of the “44” boundary). The natural properties of compounds to elicit neurotransmitter release in brain cells is observed and reported; the claim does nothing with this information and therefore does not practically apply this observation. The mathematical manipulation of the data, e.g., adding the natural change of individual neurotransmitters together to generate “X” does not transform the data itself and is not an application of the data but merely an expression of the observation itself. The steps leading up to the generation of “X” is “mere data gathering”, i.e., steps necessary to observe the claimed properties. The newly amended portion, whereby others are informed of a value whereby 44 or more has an efficacy (or is relatively good as noted in the remarks) and <44 has no efficacy (or is not relatively good as noted by the remarks) is not an application of the gathered data but merely informing others as to what that data indicates. This is similar to the fact pattern in Mayo v Prometheus, where a drug was administered, the natural metabolites were measured, and a conclusion was made about treatment efficacy ("less than about 230 pmol per 8x108 red blood cells [indicated] a need to increase the amount of said drug”); this was deemed ineligible by the Supreme Court. In the same way, the instant claims subject a compound to screening, measure its natural effects on neurotransmitters, and make a conclusion about the desirability of the measured properties (44 or greater indicates the product has a refreshing efficacy). This last step (indicating) in Mayo was characterized as "warning" the user of the implications of the data; such is the same here, where the claim concludes by warning the user of the implications of the data.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, the first step is treating brain cells with the compounds and measuring the concentration of neurotransmitters. Tasked with gathering data regarding a compound’s ability to release neurotransmitters, this represents no more than what is routine and conventional. For example, the instant specification notes that the neurotransmitter concentrations are observed using “a kit purchased from the market” (paragraph 43). Further, see CN 105441391, which discloses screening drugs using rat hippocampal neurons and measuring neurotransmitter concentrations such as norepinephrine (paragraphs 27-48). See also CN 104678028 (claim 9; paragraph 3) and CN 102764365 (paragraphs 50-65); see ISR translation cited on form 892. The specification does not purport to invent any novel means of measuring these neurotransmitters nor any other non-conventional means of gathering the data. Rather, the alleged novelty is in the equation and assembly of the gathered data, which as discussed above amounts to an observation of a natural phenomenon. When viewed as a combination of elements, the claims are still no more than an articulation of a natural phenomenon and those techniques that would have been thought of by the artisan given the relevant information (Ameritox v Millennium 88 F.Supp.3d 885 (2015)).

Claims 2-3 are directed to the amount of compound to be tested. The claims are still directed to observing the natural change in neurotransmitter concentration when neurons are exposed to compounds at this amount, e.g., these claims further define the judicial exception but do not provide a practical application nor non-conventional activity.



Claims 6-10 are directed to the neurons and their culture conditions. The claims are still directed to observing the natural change in neurotransmitter concentration when these neurons are exposed to compounds under these conditions, e.g., these claims further define the judicial exception but do not provide a practical application nor non-conventional activity. The neurons themselves were “commercially purchased” (paragraph 49). The conditions themselves (5% CO2, 37C) represent both 1) part of the judicial exception, e.g., the claims observe the neurotransmitter change in neurons under these conditions and 2) standard neuronal culture conditions (see e.g., CN 105441391 first embodiment).

Therefore, claims 1-10 are not patent eligible.

Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive.
Applicant argues the claims are not an abstract idea or mathematical relationship. The Examiner agrees that, while containing/relying on abstract ideas and mathematical relationships, the claims are not wholly abstract/math. However, the claims were not rejected on such grounds and so the argument is moot.
Applicant argues the mathematical manipulation to change the values to “X” meets the criteria of a transformation and is therefore an application of the data. This is not persuasive a simply running data through an equation does not in itself generate output which meets the criteria of a transformation. Expressing one kilometer as 1000 meters using the equation km x 1000 = m is merely an alternate expression of the same data. In the same way, observing the natural effects of a compound on neurotransmitters and then summing those values to create X is no more than an alternate means of expressing the data. This is not a “practical application” as generating X, or even generating the ultimate 
Applicant states “the present invention solves technical problems and has practical application values” (remarks 2/4/21 p.7). Whether or not the invention has practical applications does not bear on whether or not those practical applications have been claimed; currently, they have not.
Applicant argues that the value can be used to “effectively support the raw materials selection, formulation design and preparation and function detection of the aromatic essential oils with refreshing efficacy”. Applicant further argues that the value might be used to carry out biological in vitro evaluations and that generating the data is “fast and accurate”. First, none of these are found in the claims and so cannot established that there is a claimed practical application. Second, characteristics like “fast and accurate” are not an application of the generated data but of the method. Where the claim is to an improvement in a technology, such weighs in favor of eligibility. However, as noted above and previously, the method does not improve any technology but rather uses that which was routine and conventional to make the observations. Third, as also noted above, using the data and applying it to a method of, e.g., design formulation has not been claimed. Moreover, merely claiming that the number is used in “formulation design” would likely remain ineligible as generic instructions to “apply it”.
In part II (remarks 2/4/21 p.7-8), Applicant provides further evidence that this is no more than a claim to the judicial exception without a practical application. Applicant argues the method generates values whereby one is informed whether or not the refreshing efficacy is “relatively good”, e.g., informing others as to what the data indicates. Applicant argues that the method is “used to obtain a judgement”, which is not a practical application but again merely informs the downstream decision making process, which the Courts have deemed ineligible.
Taken as a whole, the evidence still supports a conclusion that the claims are not patent eligible.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Adam Weidner/Primary Examiner, Art Unit 1649